IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                       )
                                               No. 78247-9-I
                        Respondent,        )
                                           )   DIVISION ONE
              v.                           )
                                           )
VILASAK CHUCK PHIMMACHAK,                  )   UNPUBLISHED OPINION
A.K.A. PHIMMACHAK CHUCK                    )
VILASAK,                                   )   FILED: August 5, 2019

                        Appellant.


       SMITH, J.   —   Vilasak Phimmachak appeals his conviction for possession of

a stolen vehicle. He argues that the evidence presented by the State was

insufficient for a reasonable jury to conclude that he knew the car he possessed

was stolen. Because a jury could reasonably infer that Phimmachak had

knowledge the car was stolen from the evidence presented at trial, we affirm.

                                       FACTS

       On September 9, 2017, Seattle police officers discovered Phimmachak

asleep in the back seat of a stolen car. Phimmachak was subsequently arrested

and charged with possession of a stolen vehicle.

      At trial, the car’s owner, Rachel Jolly, testified that on September 8, 2017,

she went to the Alderwood Mall in Lynnwood to see a movie. After leaving the

theater, Jolly returned to where she had earlier parked her car to discover it

missing. Concluding that her car was stolen, Jolly called the Lynnwood Police

Department. Jolly testified that her car was a Honda Accord sedan, which she
No. 78247-9-1/2

described as a “small little car.” She testified that her child’s car seat was in the

back seat of her Honda.

       Seattle Police Officer Charles Miller testified that the next day, September

9, 2017, he was on patrol with his partner, Officer Marc Powell. Officer Miller

spotted a vehicle parked in a very unusual spot. Specifically, the car was parked

in a “no parking” zone in an industrial area next to an encampment. He further

noted that the people who work in the area “all park across the street” from

where he had spotted the vehicle. He ran the vehicle’s license plate and

discovered that it was reported stolen. Officer Miller approached the vehicle and

found a man, later identified as Phimmachak, asleep in the back seat. Officer

Miller testified that he attempted to open the doors, but the vehicle was locked.

Officer Miller subsequently got Phimmachak to open the door and placed

Phimmachak in handcuffs.

       Officer Powell testified that he searched the vehicle. He removed a child

safety seat from the driver’s seat, leaned into the vehicle, and saw obvious

damage to the ignition. He testified: “That’s when I peeked over the far side of

the steering column and realized the ignition wasn’t there.” He testified that the

ignition looked as if it was “punched out,” referring to a process allowing

someone to drive the car without a key. He noted this was usually accomplished

with a screwdriver and a hammer.

      After Officers Powell and Miller discovered Jolly’s car, the Lynnwood

Police Department informed Jolly that it was being towed. Jolly testified that

when she retrieved her car, the ignition was obviously damaged. Jolly further


                                          2
No. 78247-9-1/3

stated that there were plastic and metal pieces of the ignition and a screwdriver

on the floor of the car on the driver’s side. Jolly also testified that she found an

additional screwdriver and a hammer in the car that did not belong to her. When

Jolly put her key into the damaged ignition, the ignition fell out with the key.

       The jury convicted Phimmachak as charged. Phimmachak appeals.

                                     ANALYSIS

       Phimmachak states that mere possession of a stolen vehicle is insufficient

to establish that he knew the property was stolen. He argues that the evidence

presented by the State was insufficient for a reasonable jury to find that he knew

the car was stolen. We disagree.

       It is well settled that knowledge is an element of possessing a stolen

vehicle. State v. Plank, 46 Wash. App. 728, 731, 731 P.2d 1170 (1987). “A person

knows of a fact by being aware of it or having information that would lead a

reasonable person to conclude that the fact exists.” State v. Womble, 93 Wn.

App. 599, 604, 969 P.2d 1097 (1999). “Although knowledge may not be

presumed because a reasonable person would have knowledge under similar

circumstances, it may be inferred.” Womble, 93 Wash. App. at 604. The State

bears the burden to prove knowledge beyond a reasonable doubt. State v.

McHenry, 13 Wash. App. 421, 424, 535 P.2d 843 (1975), affd, 88 Wash. 2d 211, 558
P.2d 188 (1977). Once a jury has determined that the State has met this burden,

our review is highly deferential to the determination of the jury. State v. Davis,

182 Wash. 2d 222, 227, 340 P.3d 820 (2014). Specifically, a sufficiency-of-the

evidence challenge requires that we look at the evidence in the light most


                                          3
No. 78247-9-114

favorable to the State. State v. Luther, 157 Wash. 2d 63, 77, 134 P.3d 205 (2006).

Additionally, “all reasonable inferences from the evidence must be drawn in favor

of the State and interpreted most strongly against the defendant.” State v.

Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). Furthermore, “[a] claim of

insufficiency admits the truth of the State’s evidence and all inferences that

reasonably can be drawn therefrom.” Salinas, 119 Wash. 2d at 201.

       Here, the State’s evidence was sufficient for a reasonable jury to find that

Phimmachak knew that the car he was sleeping in was stolen. Specifically,

Officer Powell testified that there was obvious damage to the ignition. Moreover,

Jolly testified that the damage to the ignition was “very apparent,” with pieces of it

lying on the driver’s side floor. She also testified that the damage was “obvious”

even before she tried putting the key into the ignition and that the rims to the

ignition were missing. The car was also described as a “small little car.” Finally,

the State presented evidence that the car seat had been moved to the front seat

and that the doors were locked when Phimmachak was found inside.

       From this evidence, a jury could reasonably infer that Phimmachak was

the person who moved the car seat and/or locked the car. Furthermore, because

the car was small, a jury could reasonably infer that Phimmachak saw the front of

the car and therefore the “obvious” damage to the ignition when he moved the

car seat or locked the car. Indeed, because the car was small, the jury could

reasonably infer that Phimmachak saw the ignition from the back seat even if he

did not move the car seat. Finally, a jury could reasonably infer that

Phimmachak knew the car was stolen because, by seeing the state of the


                                          4
No. 78247-9-115

ignition, Phimmachak had information that would lead a reasonable person to

conclude that the car was stolen. See Womble, 93 Wash. App. at 604 (“A person

knows of a fact by being aware of it or having information that would lead a

reasonable person to conclude that the fact exists.”) (emphasis added). For

these reasons, Phimmachak’s sufficiency challenge fails.

       Phimmachak argues that the evidence proves only that the ignition was

damaged, not that Phimmachak saw the damage or knew the car was stolen. He

points out that the damage was not apparent to Officer Powell until after he

moved the child seat. But it was apparent from a video of the incident that

Officer Powell was standing outside the driver’s side door when he removed the

car seat. By contrast, Phimmachak was lying in the back seat. When Officer

Powell leaned into the car after removing the child seat, the damage became

“obvious.” Therefore, even if Officer Powell did not immediately see the damage

from his perspective outside the car, a reasonable juror could infer that

Phimmachak saw the damage from inside the car. Consequently, the evidence

presented was sufficient to support the conviction.

      We affirm.




WE CONCUR:



        .AiJJ



          ~1